DETAILED ACTION
This is a final Office action addressing applicant’s response 31 January 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, as renumbered (see below) are pending and examined.
Claims 1-11 and 15 are examined.
Claims 12-14 are withdrawn from consideration.

Claim Objections
Claim Objections – claim numbering:
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 3 (the second one) been renumbered 15.

Claim Objections – duplicate claims:
Applicant is advised that should claim 3 be found allowable, claim 15, as renumbered, will be objected to under 37 

Claim Objections – minor informalities:
Claim 1 is objected to because of the following informalities: “they” (sub b and c) should be amended to reflect what is represented; in other words, pronouns should not be used in place of the actual language of the limitation.  Appropriate correction is required.

Drawings
Applicant’s replacement sheet is entered.

Specification
Applicant’s amendments to the Specification are entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter (U.S. Patent 6,481,175).  
Claim 1: Potter discloses a grid pattern structural shear panel used for construction of shear walls and shear diaphragms, as well as sheathings and decking (Fig. 1: generally), where the grid pattern structural shear panel has a panel plane and a panel thickness, and is formed in a grid pattern (see openings 10), comprised of an ordered series of voids (as shown) which penetrate entirely through the panel thickness (as shown), and a plurality of webs (portions 11), 
where the ordered series of voids reduces the amount of raw material and weight in said grid pattern structural shear panel 
and the webs are configured so that they resist lateral loads throughout the panel plane (as would occur based on the principles of structural engineering)
and where said webs, are configured so that they provide a surface for the connection of said grid pattern structural shear panel to framing members and a plurality of finish materials by a plurality of fasteners, (as shown, fasteners may be used in connecting members; as written fasteners are not positively claimed, and the language is written as functional language only) 
and where the ordered series of voids also provide the benefits of, graspability, ventilation, visibility, the passage of light, and the penetration of small conduits through the panel thickness throughout the panel plane (in comparison of Fig. 1 of the present invention to the Figs. of the present disclosure, the prior art is capable of meeting the claimed functions as best understood).  
Claim 2: Potter discloses the grid pattern structural shear panels of claim 1, where the ordered series of voids have a plurality of rounded corners (as shown).  
Claims 3 and 15: Potter discloses the grid pattern structural shear panel of claim 1, where the webs have a four-
Claim 4: Potter discloses the grid pattern structural shear panel of claim 3, where the ordered series of voids are of a single similar size and shape (as shown, the voids meet this limitation).  
Claim 5: Potter discloses the grid pattern structural shear panel of claim 3, where the ordered series of voids are of multiple similar sizes and shapes (as shown, the voids meet this limitation as the sizes and shapes are similar).  
Claim 6: Potter discloses the grid pattern structural shear panel of claim 1, where the webs have a three-way-grid geometric configuration (see Fig. 1, where the grid extends in three ways as shown and as best understood), comprised of grid spans (16, 18 and 17), which are continuous in three distinct directions throughout the panel plane (as shown).  
Claim 7: Potter discloses the grid pattern structural shear panel of claim 6 where the ordered series of voids are of a single similar size and shape (as shown, the voids meet this limitation as the sizes and shapes are similar).  

Claim 9: Potter discloses the grid pattern structural shear panel of claim 1, where the material in the form of a grid has a two-way-grid geometric configuration (see Fig. 1, where the grid extends in two ways as shown and as best understood), comprised of grid spans (e.g., 19 and 18), which are continuous in two distinct directions throughout the panel plane.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any )correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter.
Claims 10 and 11: Potter discloses t13he grid pattern structural shear panels of claim 9, except where the ordered series of voids are circular in shape (claim 10) or where the ordered series of voids are rectilinear in shape (claim 11).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have this limitation because a configuration of an invention is a matter of choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP §2144.04.  To have the claimed shape would not depart from the scope of operability of the prior art of record. 
  
Response to Arguments
The following addresses applicant’s remarks/arguments dated 31 January 2021:

Claim rejections – 35 USC 112:
	Applicant’s amendments overcome the rejections under this heading and they are withdrawn.

Claim rejections – 35 USC 102:
	Based on applicant’s amendments, the rejections citing Salardi (U.S. Patent 2,246,578) are rendered moot, so no rejections remain citing this art.
	Regarding the Potter reference (see above), applicant’s arguments are respectfully not persuasive.  Applicant argues intended use of the present invention, however, applicant should respectfully note that the claim is directed to a panel.  The claim language is interpreted using the broadest reasonable interpretation in light of applicant’s specification, however, 
Further, applicant’s arguments regarding the shape of the voids is not persuasive.  While noting that Potter discloses and addresses triangular voids, the shape of these voids is not prohibited in applicant’s claims except for claims 10 and 11 (addressed below).  Further, while noting the shape of the openings, the examiner takes the position that this is not a critical shape, and may be altered as desired.
	
Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055.  The examiner can normally be reached on M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649